Exhibit 23.1 PARKER RANDALL CF (H,K.) CPA LIMITED Hong Kong Office Suite 201, Two Grand Tower, 625 Nathan Road, Kowloon, Hong Kong Tel: + ax: + CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby express our consent to the financial information, including those financial statements and the related notes to the financial statements as contained in the Form S-1 of China Wood, Inc., for filing with the SEC. Yours truly, /s/ Parker Randall PARKER RANDALL CF (H,K.) CPA LIMITED Kowloon, Hong Kong November 30,2010
